Johnson, Judge:
This proceeding has been submitted upon a stipulation wherein the parties hereto have agreed that the issues involved in this reappraisement are the same in all material respects as in the case of United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334. The record in that case was admitted as part of the record herein.
In view of the aforesaid stipulation and accepting same as a statement of fact, and in view of the decision cited, I find and hold that the export value of the merchandise is the value found by the appraiser, less any additions on entry by the importer by reason of advances by the appraiser in similar cases to equal the British purchase tax, so-called.
Judgment will be rendered accordingly.